DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 08/21/2020 has been entered. 
Notice to Applicant
This communication is in response to the amendment filed 08/21/2020. Claims 1, 3, 8, 15, 19 have been amended. Claims 4, 7, 17 have been canceled. Claims 21-25 have been added. Claims 1-3, 6, 8-16, 18-25 are presented for examination.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. EP16200055, filed on 11/22/2016.
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.
Claim Objections
Claim 20 is objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim 20 depends upon claim 4, which has been canceled.  See MPEP § 608.01(n).  Accordingly, the claim 20 has not been further treated on the merits.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 6, 8-16, 18-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claims 1, 8, 15 teaches “automatically adapting, by the classification processor, the machine-learning algorithm based on the input feature dataset, such that the automatic adaption of the machine-learning algorithm is independent of a manually created and maintained rule set.” Per broadest reasonable interpretation, “adapt” means to “make (something) suitable for a new use or purpose; modify.” However, “adapting…the machine-learning algorithm” is not further described in the specification and the specification only mentions: “there is no need to manually create and maintain a rule set, since any rules are learned directly from the input data fed to the classifier…when a new institution or a new protocol is added, the inventive method can easily adapt by automatically accumulating the new information and learning from it” (page 3, lines 24-28) and “training the classifier using any appropriate machine learning algorithm that is able to learn the parameters of the classifier's predictive model using a suitable dataset or input” (page 6, lines 4-6). Thus, it is unclear how the machine-learning algorithm is automatically adapted based on the input feature dataset, such that the adaptation is independent of a manually created and maintained rule set. Because no additional information is given, the disclosure fails to sufficiently describe the step of “automatically adapting, by the classification processor, the machine-learning algorithm based on the input feature dataset, such that the automatic adaption of the machine-learning algorithm is independent of a 
Claims 2-3, 6, 16, 18-19, 21-25 are rejected as being dependent on claim 1.
Claims 9-14 are rejected as being dependent on claim 8.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 16 recites the limitation "the updating" in line 1. There is insufficient antecedent basis for this limitation in the claim. Claim 1, upon which claim 16 depends, has been amended to replace the “updating” step with an “automatically adapting” step and “feedback” is mentioned in a subsequent “re-training” step. For examination purposes, “wherein the updating the machine-learning algorithm is further based on feedback information received by the protocol mapping computer and that corresponds to the classification results” is interpreted as: “wherein the re-training the machine-learning algorithm is further based on feedback information received by the protocol mapping computer and that corresponds to the classification results.”
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 18 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 18 recites “wherein the feature extraction processor executes a bag-of-words algorithm to convert the pre-processed text.” However, claim 1 (upon which claim 18 depends) already recites “converting, by the feature extraction processor, the pre-processed text into an input feature dataset that includes a dictionary of words and a sparse signature associated with the words of the dictionary, the sparse signature being generated based on the pre-processed text using a bag-of-words model.” Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3, 6, 8-16, 18-25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Based upon consideration of all of the relevant factors with respect to the claims as a whole, the claims are directed to non-statutory subject matter which do not include additional elements that are sufficient to amount to significantly more than the judicial exception because of the following analysis:
Claim 1 is drawn to a method which is within the four statutory categories (i.e., method). Claim 8 is drawn to a protocol mapping computer which is within the four statutory categories (i.e., machine). Claim 15 is drawn to a non-transitory, computer-readable data storage medium which is within the four statutory categories (i.e., manufacture).
Independent claim 1 (which is representative of independent claims 8, 15) recites mapping an acquisition protocol to at least one entry in an acquisition protocol lexicon…said method comprising: receiving…an electronic input designation of an acquisition protocol for use in operating a medical imaging apparatus; extracting…a plurality of tags from the acquisition protocol; performing…text pre-
Under its broadest reasonable interpretation, the limitations noted above, as drafted, covers certain methods of organizing human activity (i.e., managing personal behavior or relationships or interactions between people…following rules or instructions), but for the recitation of generic computer components. That is, other than reciting a “computer including…[processors]” and interfaces, the claim encompasses helping “an operator to simply "translate" the protocol of that institution into a protocol of the unifying lexicon,” which is described as human activity in page 2, lines 9-14 in the specification. If a claim limitation, under its broadest reasonable interpretation, covers managing personal behavior or relationships or interactions between people, but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claims recite an abstract idea. 
Claim 1 has additional limitations (i.e., protocol mapping computer including tag extraction processor, pre-processing processor, feature extractions processor, classification processor; input interface; medical imaging apparatus; bag-of-words model; machine-learning algorithm; output interface). Claim 8 has additional limitations (i.e., protocol mapping computer comprising input interface, tag extraction processor, pre-processing processor, feature extractions processor, classification processor, output interface; medical imaging apparatus; bag-of-words model; machine-learning algorithm). Claim 15 has additional limitations (i.e., non-transitory, computer-readable data storage medium, computer, bag-of-words model, machine-learning algorithm, output interface). Looking to the specifications, the protocol 
The additional elements noted above have been reevaluated under step 2B and do not provide “significantly more” when taken either individually or as an ordered combination. The use of a general purpose computer or computers (i.e., protocol mapping computer including tag extraction processor, pre-processing processor, feature extractions processor, classification processor; input interface; output interface) does not impose any meaningful limitation on the computer implementation of the abstract idea, so it does not amount to significantly more than the abstract idea. Also, the limitations of “automatically adapting, by the classification processor, the machine-learning algorithm based on the input feature dataset, such that the automatic adaption of the machine-learning algorithm is independent of a manually created and maintained rule set” and “re-training the adapted machine-learning algorithm, based on received feedback information, to automatically refine the classification processor” is determined to constitute well-understood, routine, and conventional elements/functions. As evidenced by Stankiewicz et al. (U.S. Patent App. Pub. No. US 2018/0322942 A1) (Stankiewicz: ¶ 0089; ¶ 0093) and Johnson et al. (U.S. Patent App. Pub. No. US 2017/0116519 A1) (Johnson: ¶ 0037-0038), automatically adapting a machine-learning algorithm and re-training a machine-learning algorithm based on received feedback information is well-understood, routine, and conventional and well-understood, routine, and conventional elements/functions cannot provide “significantly more.” 
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements individually. The combination of elements does not indicate a significant 
Dependent claims 2-3, 6, 9-14, 16, 18-25 include all the limitations of the parent claims and further elaborate on the abstract idea discussed above and incorporated herein. 
Claims 2-3, 6, 9, 11-13, 16, 18-25 further define the analysis and organization of data for the performance of the abstract idea and do not recite any additional elements. Thus, the claims do not integrate the abstract idea into a practical application and do not provide “significantly more.”
Claim 10 further recites the additional elements of “wherein said tag extraction processor is configured to encode the extracted tags in JSON format, and wherein said protocol mapping computer comprises an output formatting processor configured to decode the classification results of the classifier from said JSON format to provide the classification results in the viewable format,” which does not add a meaningful limitation to the process of translating a protocol, and as such, amounts to insignificant extrasolution activity. See: MPEP § 2106.05(g). Furthermore, the limitations of “encode the extracted tags in JSON format” and “decode the classification results of the classifier from said JSON format to provide the classification results in the viewable format” is determined to constitute well-understood, routine, and conventional elements/functions. As evidenced by Buckler et al. (U.S. Patent App. Pub. No. US 2017/0046484 A1) (Buckler: ¶ 0220-0222; ¶ 0232; ¶ 0234) and Choffnes et al. (U.S. Patent App. Pub. No. US 2017/0048698 A1) (Choffnes: ¶ 0036; ¶ 0063), encoding tags in JSON format and decoding results from the JSON format to a viewable format is well-understood, routine, and conventional and thus, do not amount to “significantly more” than the judicial exception. Also, functional limitations further define 
Claim 14 further recites the additional elements of “a cloud computing platform,” which is described at a high level of generality, such that it amounts to no more than mere instructions to apply the exception using generic computer components. 
Although the dependent claims add additional limitations, they only serve to further limit the abstract idea by reciting limitations on what the information is and how it is received and used. These information characteristics do not change the fundamental analogy to the abstract idea grouping of “Certain Methods of Organizing Human Activity,” and, when viewed individually or as a whole, they do not add anything substantial beyond the abstract idea. Furthermore, the combination of elements does not indicate a significant improvement to the functioning of a computer or any other technology. Therefore, the claims when taken as a whole are ineligible for the same reasons as the independent claims.
Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 6, 8, 11-12, 14-16, 18, 20-25 are rejected under 35 U.S.C. 103 as being unpatentable over Stankiewicz et al. (U.S. Patent App. Pub. No. US 2018/0322942 A1, hereinafter referred to as "Stankiewicz") in view of Baker et al. (U.S. Patent App. Pub. No. US 2015/0339288 A1, hereinafter referred to as "Baker").
Regarding (currently amended) claim 1, Stankiewicz teaches a method for mapping an acquisition protocol to at least one entry in an acquisition protocol lexicon (Stankiewicz: abstract; ¶ 0082) using a protocol mapping computer including a tag extraction processor, a pre-processing processor, a feature extractions processor, and a classification processor (Stankiewicz: ¶ 0072; ¶ 0073, i.e., “computing device 500 comprises…a processing system 508”; ¶ 0078, i.e., “processing system 508 may comprise one or more processing units 526”), said method comprising: 
receiving, via an input interface, an electronic input designation of an acquisition protocol (Stankiewicz: ¶ 0038, i.e., Examiner interprets “the parameters or variables (e.g., independent variables) that can influence performance through the user interface pages 30…the independent variables define the medical context that leads to the selection of the appropriate protocol” defined by a user as the claimed electronic input designation of an acquisition protocol; ¶ 0079; ¶ 0082, i.e., “specifying the context(s) for a given protocol and/or patient. It may be manually identified through human interactions such as pull-down menus on a computer application”) for use in operating a medical imaging apparatus (Stankiewicz: ¶ 0055, i.e., Examiner interprets the use of the protocol as intended use, which does not distinguish the claimed invention from the prior art); 
mapping, by the classification processor and based on a machine-learning algorithm, the input feature dataset to at least one entry in an acquisition protocol lexicon that corresponds to the acquisition protocol entered into the computer to generate classification results (Stankiewicz: ¶ 0050; ¶ 0058-0059; ¶ 0082, i.e., “protocols are…selected based upon the context of their use…The `E11.9` code along with the certainty of discharge would define the context for the "diabetes discharge protocol." Patients with other diagnosed conditions (e.g., disease, a broken bone, deep vein thrombosis, etc.) would provide different contexts and thus separate protocols may be assigned”; ¶ 0085, i.e., “each context creates one or more protocols and each would be stored in the database. The set of all protocols stored in the database is referred to as P”; ¶ 0089); 
automatically adapting, by the classification processor, the machine-learning algorithm based on the input feature dataset, such that the automatic adaption of the machine-learning algorithm is independent of a manually created and maintained rule set (Stankiewicz: ¶ 0089; ¶ 0093, i.e., “a uniform value may be assigned to all of the actions (e.g., protocols), e.g., in the absence of information to distinguish the protocols. A "Greedy" state system may randomly choose between the options with equal probability to being the analysis in this example”); 
re-training the adapted machine-learning algorithm, based on received feedback information, to automatically refine the classification processor (Stankiewicz: ¶ 0089; ¶ 0093, i.e., “as data arrive, computer system 10 may begin to learn the expected outcomes and naturally adjust its assignments based upon the expected outcomes…computer system 10 may automatically adjust those estimates as actions are assigned and metrics are received”); and 
at an output interface of the computer, presenting said classification results in a viewable format (Stankiewicz: ¶ 0051, i.e., “once computer system 10 has performed the statistical analysis, computer system 10 generates and presents an evaluation summary for the plurality of protocols to a user (92)”; ¶ 0080).
Yet, Stankiewicz does not explicitly teach, but Baker teaches, in the same field of endeavor, 
(Baker: ¶ 0014; ¶ 0114), a plurality of tags from the acquisition protocol (Baker: ¶ 0029, i.e., “for a set of articles, classification module 208 receives the body of text for each article from extraction module 206 and classifies the article into one or more categories. Categories may include…Health”; ¶ 0030, i.e., Examiner interprets the input document being an acquisition protocol is not functionally related to the extraction of tags from the document and does not distinguish the claimed invention from the prior art. Baker teaches “implement a tokenization step,” during which “the body of text…is broken up into words, phrases, symbols and other elements known as tokens” for a health article, which in the context of Stankiewicz, a person having ordinary skill in the art would have understood could be an acquisition protocol); 
performing, by the pre-processing processor, text pre-processing on the extracted plurality of tags (Baker: ¶ 0030, i.e., “preprocessing module 212 may implement a lowercasing step…preprocessing module 212 may implement a stopwords removal step”); 
converting, by the feature extraction processor, the pre-processed text into an input feature dataset that includes a dictionary of words and a sparse signature associated with the words of the dictionary, the sparse signature being generated based on the pre-processed text using a bag-of-words model (Baker: ¶ 0031, i.e., Examiner interprets the “one dimensional array” formed from “vectorize the body of text by using a bag-of-words representation using a mixture of unigrams and bigrams” as the claimed dictionary of words; ¶ 0032, i.e., Examiner interprets the “TF-IDF (term frequency-inverse document frequency)…numerical statistic” as the claimed sparse signature); 
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to include the extraction of tags, text pre-processing, and conversion of the text into an input feature dataset, as taught by Baker, within the system of Stankiewicz, with the motivation to “[prevent] both document vectors…from becoming too large and sparse when vectorized, thus minimizing the use of RAM during execution and lowering the processing power needed” (Baker: ¶ 0090).
Regarding (currently amended) claim 3, Stankiewicz and Baker teach a method as claimed in claim 1 comprising, in said pre-processing of the extracted tags, subjecting the extracted tags to lexical (Baker: ¶ 0030, i.e., “preprocessing module 212 may implement a lowercasing step…preprocessing module 212 may implement a stopwords removal step”).
The obviousness of combining the teachings of Stankiewicz and Baker are discussed in the rejection of claim 1, and incorporated herein.
Regarding (previously presented) claim 6, Stankiewicz and Baker teach a method as claimed in claim 1 wherein said machine- learning algorithm is a random forest algorithm (Stankiewicz: ¶ 0099).
The obviousness of combining the teachings of Stankiewicz and Baker are discussed in the rejection of claim 1, and incorporated herein.
Regarding (currently amended) claim 8, Stankiewicz teaches a protocol mapping computer for mapping an acquisition protocol to at least one entry in an acquisition protocol lexicon (Stankiewicz: abstract; ¶ 0072; ¶ 0082), said protocol mapping computer comprising: 
an input interface that receives an electronic input designation of an acquisition protocol (Stankiewicz: ¶ 0038, i.e., Examiner interprets “the parameters or variables (e.g., independent variables) that can influence performance through the user interface pages 30…the independent variables define the medical context that leads to the selection of the appropriate protocol” defined by a user as the claimed electronic input designation of an acquisition protocol; ¶ 0079; ¶ 0082, i.e., “specifying the context(s) for a given protocol and/or patient. It may be manually identified through human interactions such as pull-down menus on a computer application”) for use in operating a medical imaging apparatus (Stankiewicz: ¶ 0055, i.e., Examiner interprets the use of the protocol as intended use, which does not distinguish the claimed invention from the prior art); 
a classification processor (Stankiewicz: ¶ 0007; ¶ 0073, i.e., “computing device 500 comprises…a processing system 508”; ¶ 0078) configured to: 
execute a machine-learning algorithm to map the input feature dataset to at least one entry in an acquisition protocol lexicon that corresponds to the acquisition protocol entered into the computer to generate classification results (Stankiewicz: ¶ 0050; ¶ 0058-0059; ¶ 0082, i.e., “protocols are…selected based upon the context of their use…The `E11.9` code along with the certainty of discharge would define the context for the "diabetes discharge protocol." Patients with other diagnosed conditions (e.g., disease, a broken bone, deep vein thrombosis, etc.) would provide different contexts and thus separate protocols may be assigned”; ¶ 0085, i.e., “each context creates one or more protocols and each would be stored in the database. The set of all protocols stored in the database is referred to as P”; ¶ 0089); 
automatically adapt the machine-learning algorithm based on the input feature dataset such that the automatic adaption of the machine-learning algorithm is independent of a manually created and maintained rule set (Stankiewicz: ¶ 0089; ¶ 0093, i.e., “a uniform value may be assigned to all of the actions (e.g., protocols), e.g., in the absence of information to distinguish the protocols. A "Greedy" state system may randomly choose between the options with equal probability to being the analysis in this example”); and 
re-train the adapted machine-learning algorithm, based on received feedback information, to automatically refine the classification processor (Stankiewicz: ¶ 0089; ¶ 0093, i.e., “as data arrive, computer system 10 may begin to learn the expected outcomes and naturally adjust its assignments based upon the expected outcomes…computer system 10 may automatically adjust those estimates as actions are assigned and metrics are received”); and 
an output interface at which said classification results are presented in a viewable format (Stankiewicz: ¶ 0051, i.e., “once computer system 10 has performed the statistical analysis, computer system 10 generates and presents an evaluation summary for the plurality of protocols to a user (92)”; ¶ 0080.
Yet, Stankiewicz does not explicitly teach, but Baker teaches, in the same field of endeavor, 
a tag extraction processor (Baker: ¶ 0014; ¶ 0114) configured to extract a plurality of tags from the acquisition protocol (Baker: ¶ 0029, i.e., “for a set of articles, classification module 208 receives the body of text for each article from extraction module 206 and classifies the article into one or more categories. Categories may include…Health”; ¶ 0030, i.e., Examiner interprets the input document being an acquisition protocol is not functionally related to the extraction of tags from the document and does not distinguish the claimed invention from the prior art. Baker teaches “implement a tokenization step,” during which “the body of text…is broken up into words, phrases, symbols and other elements known as tokens” for a health article, which in the context of Stankiewicz, a person having ordinary skill in the art would have understood could be an acquisition protocol); 
a pre-processing processor (Baker: ¶ 0014; ¶ 0114) configured to perform text pre-processing on the extracted tags (Baker: ¶ 0030, i.e., “preprocessing module 212 may implement a lowercasing step…preprocessing module 212 may implement a stopwords removal step”); 
a feature extractions processor (Baker: ¶ 0014; ¶ 0114) configured to convert the pre-processed text into an input feature dataset that includes a dictionary of words and a sparse signature associated with the words of the dictionary, the sparse signature being generated based on the pre-processed text using a bag-of-words model (Baker: ¶ 0031, i.e., Examiner interprets the “one dimensional array” formed from “vectorize the body of text by using a bag-of-words representation using a mixture of unigrams and bigrams” as the claimed dictionary of words; ¶ 0032, i.e., Examiner interprets the “TF-IDF (term frequency-inverse document frequency)…numerical statistic” as the claimed sparse signature); 
The obviousness of combining the teachings of Stankiewicz and Baker are discussed in the rejection of claim 1, and incorporated herein.
Regarding (original) claim 11, Stankiewicz and Baker teach a protocol mapping computer as claimed in claim 8 wherein said input interface is configured to receive said acquisition protocol from any source among a plurality of different sources, said different sources being selected from different medical institutions and different modalities of medical imaging apparatuses (Stankiewicz: ¶ 0036, i.e., “a medical context item may be detected by computer system 10 according to medical documents. Such medical documents may include…medical documents submitted to the government by many medical facilities, medical documents received from one or more medical facilities”; ¶ 0037, i.e., Examiner interprets Stankiewicz to teach this limitation because “different modalities of medical imaging apparatuses” are recited in the alternative and thus, the prior art need not disclose every alternative to be encompassed by the claim limitation).

Regarding (original) claim 12, Stankiewicz and Baker teach a protocol mapping computer as claimed in claim 8 wherein said input interface is configured to receive said acquisition protocol from a single medical institution  (Stankiewicz: ¶ 0036, i.e., “a medical context item may be detected by computer system 10 according to medical documents. Such medical documents may include…government-acquired medical documents from a Medicare repository, medical documents submitted to a government by the medical facility”).
The obviousness of combining the teachings of Stankiewicz and Baker are discussed in the rejection of claim 1, and incorporated herein.
Regarding (original) claim 14, Stankiewicz and Baker teach a protocol mapping computer as claimed in claim 8 configured as a cloud computing platform (Stankiewicz: ¶ 0029).
The obviousness of combining the teachings of Stankiewicz and Baker are discussed in the rejection of claim 1, and incorporated herein.
Regarding (currently amended) claim 15, Stankiewicz teaches a non-transitory, computer-readable data storage medium encoded with programming instructions, said storage medium being loaded into a computer, and said programming instructions causing said computer (Stankiewicz: ¶ 0006; ¶ 0074; ¶ 0104) to: 
receive an electronic input designation of an acquisition protocol (Stankiewicz: ¶ 0038, i.e., Examiner interprets “the parameters or variables (e.g., independent variables) that can influence performance through the user interface pages 30…the independent variables define the medical context that leads to the selection of the appropriate protocol” defined by a user as the claimed electronic input designation of an acquisition protocol; ¶ 0079; ¶ 0082, i.e., “specifying the context(s) for a given protocol and/or patient. It may be manually identified through human interactions such as pull-down menus on a computer application”) for use in operating a medical imaging apparatus (Stankiewicz: ¶ 0055, i.e., Examiner interprets the use of the protocol as intended use, which does not distinguish the claimed invention from the prior art); 
(Stankiewicz: ¶ 0050; ¶ 0058-0059; ¶ 0082, i.e., “protocols are…selected based upon the context of their use…The `E11.9` code along with the certainty of discharge would define the context for the "diabetes discharge protocol." Patients with other diagnosed conditions (e.g., disease, a broken bone, deep vein thrombosis, etc.) would provide different contexts and thus separate protocols may be assigned”; ¶ 0085, i.e., “each context creates one or more protocols and each would be stored in the database. The set of all protocols stored in the database is referred to as P”; ¶ 0089); 
automatically adapt the machine-learning algorithm based on the input feature dataset such that the automatic adaption of the machine- learning algorithm is independent of a manually created and maintained rule set (Stankiewicz: ¶ 0089; ¶ 0093, i.e., “a uniform value may be assigned to all of the actions (e.g., protocols), e.g., in the absence of information to distinguish the protocols. A "Greedy" state system may randomly choose between the options with equal probability to being the analysis in this example”); 
re-train the adapted machine-learning algorithm, based on received feedback information, to automatically refine the classification processor (Stankiewicz: ¶ 0089; ¶ 0093, i.e., “as data arrive, computer system 10 may begin to learn the expected outcomes and naturally adjust its assignments based upon the expected outcomes…computer system 10 may automatically adjust those estimates as actions are assigned and metrics are received”); and 
at an output interface of the computer, present said classification results in a viewable format (Stankiewicz: ¶ 0051, i.e., “once computer system 10 has performed the statistical analysis, computer system 10 generates and presents an evaluation summary for the plurality of protocols to a user (92)”; ¶ 0080).
Yet, Stankiewicz does not explicitly teach, but Baker teaches, in the same field of endeavor, 
extract a plurality of tags from the acquisition protocol (Baker: ¶ 0029, i.e., “for a set of articles, classification module 208 receives the body of text for each article from extraction module 206 and classifies the article into one or more categories. Categories may include…Health”; ¶ 0030, i.e., Examiner interprets the input document being an acquisition protocol is not functionally related to the extraction of tags from the document and does not distinguish the claimed invention from the prior art. Baker teaches “implement a tokenization step,” during which “the body of text…is broken up into words, phrases, symbols and other elements known as tokens” for a health article, which in the context of Stankiewicz, a person having ordinary skill in the art would have understood could be an acquisition protocol); 
perform text pre-processing on the extracted tags (Baker: ¶ 0030, i.e., “preprocessing module 212 may implement a lowercasing step…preprocessing module 212 may implement a stopwords removal step”); 
convert the pre-processed text into an input feature dataset that includes a dictionary of words and a sparse signature associated with the words of the dictionary, the sparse signature being generated based on the pre-processed text using a bag-of-words model (Baker: ¶ 0031, i.e., Examiner interprets the “one dimensional array” formed from “vectorize the body of text by using a bag-of-words representation using a mixture of unigrams and bigrams” as the claimed dictionary of words; ¶ 0032, i.e., Examiner interprets the “TF-IDF (term frequency-inverse document frequency)…numerical statistic” as the claimed sparse signature); 
The obviousness of combining the teachings of Stankiewicz and Baker are discussed in the rejection of claim 1, and incorporated herein.
Regarding (previously presented) claim 16, Stankiewicz and Baker teach a method as claimed in claim 1 wherein the updating the machine-learning algorithm is further based on feedback information received by the protocol mapping computer and that corresponds to the classification results (Stankiewicz: ¶ 0089; ¶ 0093, i.e., “as data arrive, computer system 10 may begin to learn the expected outcomes and naturally adjust its assignments based upon the expected outcomes…computer system 10 may automatically adjust those estimates as actions are assigned and metrics are received”).
The obviousness of combining the teachings of Stankiewicz and Baker are discussed in the rejection of claim 1, and incorporated herein.
Regarding (previously presented) claim 18, Stankiewicz and Baker teach a method as claimed in claim 1 wherein the feature extraction processor executes a bag-of-words algorithm to convert the pre-processed text (Baker: ¶ 0031, i.e., “vectorize the body of text by using a bag-of-words representation using a mixture of unigrams and bigrams”).
The obviousness of combining the teachings of Stankiewicz and Baker are discussed in the rejection of claim 1, and incorporated herein.
Regarding (currently amended) claim 20, Stankiewicz and Baker teach a method as claimed in claim 4 wherein said sparse signature comprises term frequency values and inverse document values of the pre-processed text (Baker: ¶ 0032, i.e., “TF-IDF (term frequency-inverse document frequency) is a numerical statistic that is intended to reflect how important a word is to a document in a collection or corpus. It is often used as a weighting factor in information retrieval and text mining. The tf-idf value increases proportionally to the number of times a word appears in the document, but is offset by the frequency of the word in the corpus, which helps to control for the fact that some words are generally more common than others”; ¶ 0092-0093).
The obviousness of combining the teachings of Stankiewicz and Baker are discussed in the rejection of claim 1, and incorporated herein.
Regarding (new) claim 21, Stankiewicz and Baker teach a method as claimed in claim 3 wherein the lexical thinning comprises: removing non-alphanumeric characters from the extracted tags, discarding one-character or two-character terms from the extracted tags (Baker: ¶ 0030, i.e., “during stopwords removal, grammatical words, known as stopwords, are removed from the tokenized and lowercased bodies of text. Stopwords include, without limitation, "a", "about", "after", "because", "between", "the", "for", "or", etc.”), and/or converting a case of letters of the extracted tags (Baker: ¶ 0030, i.e., “during lowercasing, the body of text tokens are normalized by lowercasing them”).
The obviousness of combining the teachings of Stankiewicz and Baker are discussed in the rejection of claim 1, and incorporated herein.
Regarding (new) claim 22, Stankiewicz and Baker teach a method as claimed in claim 1 wherein the feedback information is received from a user via the input interface (Stankiewicz: ¶ 0087, i.e., “the metrics may be manually selected through a menu interface”).

Regarding (new) claim 23, Stankiewicz and Baker teach a method as claimed in claim 1 wherein the sparse signature comprises respective term frequencies of the words in the dictionary and respective inverse document frequencies of the words in the dictionary (Baker: ¶ 0032, i.e., “TF-IDF (term frequency-inverse document frequency) is a numerical statistic that is intended to reflect how important a word is to a document in a collection or corpus. It is often used as a weighting factor in information retrieval and text mining. The tf-idf value increases proportionally to the number of times a word appears in the document, but is offset by the frequency of the word in the corpus, which helps to control for the fact that some words are generally more common than others”; ¶ 0092-0093).
The obviousness of combining the teachings of Stankiewicz and Baker are discussed in the rejection of claim 1, and incorporated herein.
Regarding (new) claim 24, Stankiewicz and Baker teach a method as claimed in claim 23 wherein the sparse signature further comprises a weighting of the words in the dictionary based on the respective term frequencies and/or respective inverse document frequencies (Baker: ¶ 0032, i.e., “TF-IDF (term frequency-inverse document frequency)…is often used as a weighting factor in information retrieval and text mining. The tf-idf value increases proportionally to the number of times a word appears in the document, but is offset by the frequency of the word in the corpus, which helps to control for the fact that some words are generally more common than others”; ¶ 0092, i.e., “vectorized article documents…are subsequently weighted using the following TF/IDF algorithm version”).
The obviousness of combining the teachings of Stankiewicz and Baker are discussed in the rejection of claim 1, and incorporated herein.
Regarding (new) claim 25, Stankiewicz and Baker teach a method as claimed in claim 1 wherein the dictionary of words comprises modality (Stankiewicz: ¶ 0055, i.e., “a medical context may be defined according to…impressions of the patient by a clinician…diagnostic imaging results performed on the patient”) and institution entries (Stankiewicz: ¶ 0036).
.
Claims 2, 9 are rejected under 35 U.S.C. 103 as being unpatentable over Stankiewicz et al. (U.S. Patent App. Pub. No. US 2018/0322942 A1, hereinafter referred to as "Stankiewicz") in view of Baker et al. (U.S. Patent App. Pub. No. US 2015/0339288 A1, hereinafter referred to as "Baker"), as applied to claims 1, 3, 6, 8, 11-12, 14-16, 18, 20-25, further in view of Qian et al. (U.S. Patent App. Pub. No. US 2014/0149407 A1, hereinafter referred to as "Qian").
Regarding (original) claim 2, Stankiewicz and Baker teach a method as claimed in claim 1.
Yet, Stankiewicz and Lu do not explicitly teach, but Qian teaches, in the same field of endeavor, comprising extracting, as said plurality of tags, at least one tag selected from the group consisting of a body region tag, a local protocol name tag, an institution tag, and a modality tag (Qian: ¶ 0051).
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to include the extraction of a body region tag, a local protocol name tag, an institution tag, or a modality tag, as taught by Qian, with the system of Stankiewicz and Baker, with the motivation of “aiding the preparation of a proper study/report and diagnosis that takes into account relevant prior studies, e.g., for comparison with current studies” (Qian: ¶ 0011) 
Regarding (original) claim 9, Stankiewicz and Baker teach a protocol mapping computer as claimed in claim 8.
Yet, Stankiewicz and Lu do not explicitly teach, but Qian teaches, in the same field of endeavor, wherein said tag extraction processor is configured to extract DICOM tags from said acquisition protocol (Qian: ¶ 0051, i.e., Examiner interprets the document being an acquisition protocol is not functionally related to the extraction of DICOM tags from a document and does not distinguish the claimed invention from the prior art. Qian teaches a “DICOM attribute extractor 530 extracts and provides attributes…of the DICOM file or content of the DICOM file,” which in the context of Mabotuwana, a person having ordinary skill in the art would have understood could be the acquisition protocol).
The obviousness of combining the teachings of Stankiewicz, Baker, and Qian are discussed in the rejection of claim 2, and incorporated herein.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Stankiewicz et al. (U.S. Patent App. Pub. No. US 2018/0322942 A1, hereinafter referred to as "Stankiewicz") in view of Baker et al. (U.S. Patent App. Pub. No. US 2015/0339288 A1, hereinafter referred to as "Baker"), as applied to claims 1, 3, 6, 8, 11-12, 14-16, 18, 20-25, further in view of Buckler et al. (U.S. Patent App. Pub. No. US 2017/0046484 A1, hereinafter referred to as "Buckler").
Regarding (previously presented) claim 10, Stankiewicz and Baker teach a protocol mapping computer as claimed in claim 8.
Yet, Stankiewicz and Baker do not explicitly teach, but Buckler teaches, in the same field of endeavor, wherein said tag extraction processor is configured to encode the extracted tags in JSON format (Buckler: ¶ 0220-0222; ¶ 0232, i.e., Examiner interprets the content of the encoded data is not functionally related to the encoding in JSON format and does not distinguish the claimed invention from the prior art. Buckler teaches storing in JSON computer metrics, which in the context of Baker, a person having ordinary skill in the art would have understood could be the extracted tags), and wherein said protocol mapping computer comprises an output formatting processor configured to decode the classification results of the classifier from said JSON format to provide the classification results in the viewable format (Buckler: ¶ 0220-0222; ¶ 0234, i.e., Examiner interprets the content of the output is not functionally related to the decoding from JSON format and does not distinguish the claimed invention from the prior art. Buckler teaches transforming from JSON to a HTML file, which in the context of Stankiewicz, a person having ordinary skill in the art would have understood could be the output of the classifier).
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to include the encoding of the extracted tags in JSON format and decoding of the classification results from said JSON format, as taught by Buckler, with the system of Stankiewicz and Baker, with the motivation of “enabling previously unexploited quantitative imaging techniques” (Buckler: ¶ 0013).
Claim 13, 19 is rejected under 35 U.S.C. 103 as being unpatentable over Stankiewicz et al. (U.S. Patent App. Pub. No. US 2018/0322942 A1, hereinafter referred to as "Stankiewicz") in view of Baker et al. (U.S. Patent App. Pub. No. US 2015/0339288 A1, hereinafter referred to as "Baker"), as applied to .
Regarding (original) claim 13, Stankiewicz and Baker teach a protocol mapping computer as claimed in claim 8.
Yet, Stankiewicz and Baker do not explicitly teach, but Buckler teaches, in the same field of endeavor, wherein said input interface is configured to receive said acquisition protocol from a medical imaging apparatus that operates according to a specific modality (Mabotuwana: page 323, column 1, “Algorithm Development” subsection, first ¶, i.e., “parse an institution-specific procedure description to determine the atomic RadLex terms that are represented in the text description for the…modality modifier”; page 328, figure 2, i.e., “Tool interface for mapping procedure descriptions to RPIDs” includes list of “CT” procedures).
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to include the receipt of an acquisition protocol from a medical imaging apparatus that operates according to a specific modality, as taught by Mabotuwana, with the system of Stankiewicz and Baker, with the motivation of “maximizing recall at the expense of precision” (Mabotuwana: page 327, “Discussion” section).
Regarding (currently amended) claim 19, Stankiewicz and Baker teach a method as claimed in claim 1 wherein the generated classification results comprise at least…a respective probability that the at least one entry in the acquisition protocol lexicon corresponds to the entered acquisition protocol (Stankiewicz: ¶ 0058).
Yet, Stankiewicz and Baker do not explicitly teach, but Mabotuwana teaches, in the same field of endeavor, wherein the generated classification results comprise at least one protocol description (Mabotuwana: page 328, figure 2, i.e., “Tool interface for mapping procedure descriptions to RPIDs” includes list of “Matched RPID Description”), a respective protocol ID (Mabotuwana: page 328, figure 2, i.e., “Tool interface for mapping procedure descriptions to RPIDs” includes list of “Matched RPID”)…
The obviousness of combining the teachings of Stankiewicz, Baker, and Mabotuwana are discussed in the rejection of claim 13, and incorporated herein.
Response to Arguments
Applicant's arguments filed 08/21/2020 have been fully considered but they are not persuasive. Applicant’s arguments will be addressed hereinbelow in the order in which they appear in the response filed 08/21/2020.
In the remarks, Applicant argues in substance that:
Regarding the 112 rejections, the amendments overcome the rejections.
Regarding the 101 rejections, 
“the claims are not directed to any of these enumerated sub-groups [of the "Certain Methods of Organizing Human Activity" grouping]” because “automatically adapting an algorithm does not involve any of the enumerated sub- groups”; “the claims are directed to an improved system and method for mapping an input feature dataset to at least one entry in an acquisition protocol lexicon using a machine-learning algorithm, where the machine-learning algorithm is advantageously automatically updated based on the input feature dataset received by the classifier and re-trained based on user feedback to refine the classification processor”;
The claims integrate the alleged judicial exception into a practical application because “the claims provide a technical advantage and improvement of conventional processes…Unlike conventional systems, the machine-learning algorithm is automatically adapted based on the received input feature dataset instead of relying on a manually created rule set that must be constantly maintained” and “there is no need to manually create and maintain a rule set, since any rules are learned directly from the input data fed to the classifier”; “these claimed methods and systems correspond to an improvement in technology or are an improvement to the underlying computer/processor itself”; “the claimed invention advantageously avoids the need to even have a ruleset at the outset or as an input to the system…improving the overall process by eliminating the need for the ruleset that is required of the conventional systems/processes.”
Regarding the 103 rejections, “Stankiewicz does not disclose a method to map a protocol to such ICD code (alleged input feature dataset)” because “neither the ICD code nor the protocol are converted” and “Stankiewicz fails to disclose converting pre-processed text into an input feature dataset that includes a dictionary of words and a sparse signature associated with the words of the dictionary” because “the ICD code according to Stankiewicz is directly assigned to the protocol, whereas the claimed input feature dataset is based on the protocol and this input feature dataset is mapped to the acquisition protocol lexicon entry afterwards.”
Regarding the 103 rejections, Lu fails to teach “lexical thinning” because “a BOW operation is used to create a dictionary or a "bag of words." The creation of a dictionary does not correspond to processing the individual tags within that dictionary, let alone lexically thinning those individual tags included therein.”
In response to Applicant’s argument that (a) regarding the 112 rejections, the amendments overcome the rejections:
It is respectfully submitted that the amendments have overcome the 112 rejections from the Office Action dated 05/21/2020, but caused other related 112 rejections, which have been updated to address Applicant’s amendments and remarks in the above Office Action.
In response to Applicant’s argument that (b) regarding the 101 rejections:
“the claims are not directed to any of these enumerated sub-groups [of the "Certain Methods of Organizing Human Activity" grouping]” because “automatically adapting an algorithm does not involve any of the enumerated sub- groups”; “the claims are directed to an improved system and method for mapping an input feature dataset to at least one entry in an acquisition protocol lexicon using a machine-learning algorithm, where the machine-learning algorithm is advantageously automatically updated based on the input feature dataset received by the classifier and re-trained based on user feedback to refine the classification processor”:
It is respectfully submitted that the claims of the present invention encompasses helping “an operator to simply "translate" the protocol of that institution into a protocol of the unifying lexicon,” which is described as human activity in page 2, lines 9-14 in the specification, and covers managing personal 
Applicant argues that “automatically adapting an algorithm does not involve any of the enumerated sub- groups,” but the use of a “machine-learning algorithm” is described at a high level of generality, such that it amounts to no more than mere instructions to apply the exception using generic computer components. Applicant further argues that “the claims are directed to an improved system and method for mapping an input feature dataset to at least one entry in an acquisition protocol lexicon using a machine-learning algorithm, where the machine-learning algorithm is advantageously automatically updated based on the input feature dataset received by the classifier and re-trained based on user feedback to refine the classification processor.” However, “mapping an input feature dataset to at least one entry in an acquisition protocol lexicon” is interpreted as part of the abstract idea of translating a protocol and an improved abstract idea is still an abstract idea. Furthermore, although the claimed invention recites a “machine-learning algorithm,” it is only used to perform the abstract idea; as stated above, the machine-learning algorithm is described at a high level of generality, such that it amounts to no more than mere instructions to apply the exception using generic computer components.
The claims integrate the alleged judicial exception into a practical application because “the claims provide a technical advantage and improvement of conventional processes…Unlike conventional systems, the machine-learning algorithm is automatically adapted based on the received input feature dataset instead of relying on a manually created rule set that must be constantly maintained” and “there is no need to manually create and maintain a rule set, since any rules are learned directly from the input data fed to the classifier”; “these claimed methods and systems correspond to an improvement in technology or are an improvement to the underlying computer/processor itself”; “the claimed invention advantageously avoids the need to even have a ruleset at the outset or as an input to the system…improving the overall process by eliminating the need for the ruleset that is required of the conventional systems/processes”: 

Furthermore, although the claimed invention recites a “machine-learning algorithm,” it only uses a machine-learning algorithm to perform the abstract idea and the machine-learning algorithm is described at a high level of generality, such that it amounts to no more than mere instructions to apply the exception using generic computer components; the claimed invention does not “provide a technical advantage and improvement of” a machine-learning algorithm. 
Applicant argues “these claimed methods and systems correspond to an improvement in technology or are an improvement to the underlying computer/processor itself,” but does not specify what the improvement or technology is and how the underlying computer/processor is improved. Applicant also does not specify where the specification supports these assertions.
Examiner maintains the 101 rejections of claims 1-3, 6, 8-16, 18-25 which have been updated to address Applicant’s amendments and remarks and to comply with the 2019 Revised Patent Subject Matter Eligibility Guidance in the above Office Action.
In response to Applicant’s argument that (c) regarding the 103 rejections, “Stankiewicz does not disclose a method to map a protocol to such ICD code (alleged input feature dataset)” because “neither the ICD code nor the protocol are converted” and “Stankiewicz fails to disclose converting pre-processed text into an input feature dataset that includes a dictionary of words and a sparse signature associated with the words of the dictionary” because “the ICD code according to Stankiewicz is directly assigned to the protocol, whereas the claimed input feature dataset is based on the protocol and this input feature dataset is mapped to the acquisition protocol lexicon entry afterwards” and (d) regarding the 103 rejections, Lu fails to teach “lexical thinning” because “a BOW operation is used to create a dictionary or a "bag of words." The creation of a dictionary does not correspond to processing the individual tags within that dictionary, let alone lexically thinning those individual tags included therein”: 
It is respectfully submitted that Stankiewicz is no longer relied upon to teach the “converting” step. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Examiner has applied new passages and citations to the amended claims at the present time and that the analogous independent claims and the remaining dependent claims have been taught by the applied/recited passages and citations, as addressed in the above Office Action.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Emily Huynh whose telephone number is (571) 272-8317. The examiner can normally be reached on M-Th 8-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on (571) 272-6773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from 






/E.H./Examiner, Art Unit 3626 


/ROBERT W MORGAN/Supervisory Patent Examiner, Art Unit 3626